Citation Nr: 0715467	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision denying 
entitlement to service connection for both bilateral hearing 
loss and post traumatic stress disorder.  While the veteran 
initially appealed both issues in an October 2003 notice of 
disagreement, the veteran only perfected his appeal as to 
entitlement to service connection for bilateral hearing loss 
in an April 2004 VA Form 9.  As such, the only issue 
remaining on appeal before the Board at this time is that of 
entitlement to service connection for bilateral hearing loss.


FINDING OF FACT

The veteran does not have bilateral hearing loss that is 
related to active duty service, to include noise exposure in 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied all but the last of the required elements prior to 
initial adjudication by the RO in a June 2003 letter.  While 
this defective notice was followed by a complete notification 
letter issued in June 2005, as the RO did not readjudicate 
the claim after issuance of the complete notification letter, 
the defective notice was not cured.  However, the veteran has 
not been prejudiced by the defective notice as he has been 
given every opportunity to submit evidence in support of his 
claim, was supplied with the complete language of 38 C.F.R. 
§ 3.159 in the March 2004 statement of the case and complete 
notification in the June 2005 letter.  Moreover, since he did 
not respond to the June 2005 letter there is no additional 
evidence for the RO to consider and a remand to have the RO 
readjudicate the issue on the same evidence would be a futile 
gesture devoid of any real chance for favorable action on the 
veteran's claim.  Accordingly, it is determined that any 
defect with respect to the notice requirement in this case 
was harmless error and is not prejudicial to the veteran.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records.  There does not appear to 
be any other evidence, VA or private, relevant to the claim 
at this time.  The RO also scheduled the veteran for a VA 
examination regarding his hearing to which he failed to 
appear.  Moreover, no examination is necessary in this case; 
however, as the veteran has submitted no competent medical 
evidence indicating he currently has bilateral hearing loss 
and no medical evidence indicating a link between any current 
diagnosis and service, to include any noise exposure therein.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.



II.  Claim for Entitlement to Service Connection

The veteran claims that he has bilateral hearing loss as a 
result of noise exposure in service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service records do indicate two tours of duty 
in Vietnam and it is conceded for the purposes of the present 
appeal that he may very well have been exposed to excessive 
noise during his service.  However, the veteran has submitted 
no medical evidence of bilateral hearing loss whatsoever.  
Despite the veteran's contentions that he currently suffers 
from bilateral hearing loss that is related to service or to 
noise exposure therein, there is no medical evidence 
suggesting such an etiological opinion or diagnosis.  Since 
there can be no valid claim in the absence of competent 
medical evidence of present disability and there is no 
medical evidence in the claims folder suggesting a diagnosis 
of the veteran as currently having bilateral hearing loss, 
the veteran's claim for service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the 
veteran may sincerely believe that he has bilateral hearing 
loss that is related to his service or to noise exposure 
therein, as a lay person, he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For the reasons 
discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have 
bilateral hearing loss as a result of service.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


